Citation Nr: 0110713	
Decision Date: 04/12/01    Archive Date: 04/23/01

DOCKET NO.  99-12 421	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Fort Harrison, Montana



THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a low back 
disability manifested by pain.



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The veteran served on active duty from May 1960 to April 
1966.

By statement of December 2000, the veteran withdrew a 
previous request for a hearing on appeal.  The Board of 
Veterans' Appeals (Board) will therefore proceed with review 
of the issues on appeal.

On his substantive appeal form, the veteran requested that 
his nonservice-connected pension award be converted to "100% 
service connected disability."  The Board interprets this as 
a claim for entitlement to a total disability rating on the 
basis of individual unemployability.  Because a claim for 
this benefit has not been addressed by the RO, it is referred 
for appropriate action.

Appellate consideration of the issue of entitlement to 
service connection for a low back disability will be deferred 
pending completion of the development requested in the REMAND 
portion of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  According to April 1999 test results, the veteran 
demonstrates auditory thresholds below 40 decibels in each of 
the measured frequencies and speech discrimination scores 
above 94 percent in each ear.


CONCLUSION OF LAW

The veteran does not have a current disability involving 
bilateral hearing loss for which service connection could be 
granted under governing regulation.  38 U.S.C.A. § 1110, 
1131, 5107 (West 1991); 38 C.F.R. § 3.385 (2000).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for any disability 
resulting from injury suffered or disease contracted in line 
of duty, or for aggravation in service of a pre-existing 
injury or disease.  Service connection may be established by 
demonstrating that a disability was first manifested during 
service and has continued since service to the present time 
or by showing that a disability which pre-existed service was 
aggravated during service.  When a chronic disease such as an 
organic disease of the nervous system becomes manifest to a 
degree of 10 percent within one year of the veteran's 
discharge from service, such disease shall be presumed to 
have been incurred in service, even though there is no 
evidence of such disease during the veteran's period of 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1153, 5107; 
38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309.

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets pure tone and speech recognition criteria.  
Audiometric testing measures threshold hearing levels (in 
decibels) over a range of frequencies (in Hertz).  The 
threshold for normal hearing is from 0 to 20 dB, and higher 
threshold levels indicate some degree of hearing loss.  
CURRENT MEDICAL DIAGNOSIS & TREATMENT 110-11 (Stephen A. Schroeder 
et al. eds., 1988); cited in Hensley v. Brown, 5 Vet. App. 
155 (1993).  

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz is 40 decibels or greater, or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater, or when speech discrimination scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.

A threshold requirement for the grant of service connection 
for any disability is that the disability claimed must be 
shown present.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  The 
United States Court of Veterans Appeals has interpreted the 
requirement of current disability thus:

Congress specifically limits entitlement 
for service-connected disease or injury 
to cases where such incidents have 
resulted in a disability.  See 38 U.S.C. 
§ 1110.  In the absence of proof of a 
present disability there can be no valid 
claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

In this case, the veteran does not have a current disability 
involving bilateral hearing loss, as defined by VA 
regulation.  Audiometric testing conducted during an April 
1999 VA examination revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
15
20
20
LEFT
20
20
15
15
30

The average pure tone threshold for the right ear was 
certified as 20 decibels and the average for the left ear was 
also 20.  Speech audiometry revealed speech recognition 
ability of 98 percent in the right ear and of 96 percent in 
the left ear.

As set forth above, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 
decibels or greater, or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 
4000 hertz are 26 decibels or greater, or when speech 
discrimination scores using the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385.  In this case, the 
veteran demonstrates auditory thresholds below 40 decibels in 
each of the measured frequencies and speech discrimination 
scores above 94 percent in each ear.  Thus, he has not met 
the regulatory criteria in terms of demonstrating the 
presence of a current disability for which service connection 
could be granted under law.  His claim must therefore be 
denied.



ORDER

Service connection for bilateral hearing loss is denied.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)). 

Review of the file shows that the veteran receives regular 
medical treatment from the VA medical system.  Governing 
statute requires that pertinent VA medical records be 
obtained for review by adjudicators.  It also appears that 
prior to his entry into the VA medical system, the veteran 
sought medical treatment from the Indian Health Service.  

Because continuity of symptomatology is a key component of 
proving a claim for service connection, medical records 
reflecting the condition of the veteran's low back shortly 
after service would be particularly probative of his claim.  
We note that he was so informed by letter of February 1999; 
however, in light of the recent change in the law, it is 
deemed advisable to provide the veteran with another 
opportunity to identify any medical care providers who have 
treated him for low back complaints subsequent to service.  

Because the record on appeal currently does not contain any 
medical evidence tending to show a nexus between the 
veteran's service and his current low back complaints, 
complete development of the veteran's claim should include 
obtaining a VA opinion as to the etiology of the current 
complaints.  The veteran's representative has requested this 
action, as well.

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should provide the veteran 
with another opportunity to identify the 
names and addresses of all medical care 
providers who treated him for low back 
complaints since his discharge from 
service.  After securing the necessary 
release(s), the RO should then obtain 
these records for inclusion in the claims 
file.

2.  After securing the necessary release, 
the RO should obtain records reflecting 
medical treatment provided to the veteran 
by the Indian Health Service.

3.  The RO should obtain all records of 
VA medical treatment afforded to the 
veteran which are not contained in his 
claims file for inclusion in the file.

4.  The veteran should be afforded a VA 
examination by a physician with 
appropriate expertise to identify all 
current low back pathology and the likely 
etiology and approximate date of onset.  
The claims folder, including all records 
obtained pursuant to the above requests, 
should be made available to the examiner 
for review before the examination.  All 
tests and studies deemed helpful by the 
examiner should be conducted in 
conjunction with the examination and the 
results made available to the examiner 
for review.  The examiner is requested to 
present an informed opinion as to whether 
it is as likely as not that any 
currently-shown low back disorder had its 
onset during service or is otherwise 
related to the veteran's period of 
service.  If it is impossible to form 
such an opinion without resort to 
speculation, the examiner should so 
state.  A complete rationale for all 
opinions expressed should be fully 
explained.

5.  After the development requested above 
has been completed, to the extent 
possible, the RO should again review the 
record.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 



